AGREEMENT

THIS AGREEMENT made effective as of the 9th day of November, 2007.

BETWEEN:

SOUTHERN STAR ENERGY INC., of 307 – 1178 Hamilton Street, Vancouver, B.C.,
Canada V6B 2S2

(the “Corporation”)

AND:

WILLIAM DAVID GIBBS, of 18491 Linda’s Place, Montgomery, Texas, U.S.A. 77316

(the “Executive”)

WHEREAS:

 

A.

The Corporation is engaged in the business of oil and gas exploration;

 

B.

The Corporation requires the services of a President and wishes to engage the
Executive initially as an independent contractor, and then, upon the fulfilment
of certain conditions precedent, as an employee;

 

C.

The Executive has agreed to accept the position of President of the Corporation
on the terms and conditions of this Agreement

NOW THEREFORE in consideration of the premises, the mutual covenants and
agreements hereinafter set forth and for other good and valuable consideration,
the parties hereby covenant and agree as follows:

A.          DEFINITIONS. For the purposes of this Agreement, the following terms
shall have the following meanings:

1.1.

“Base Salary” means US $240,000 per year.

1.2.

“Board” means Board of Directors of the Corporation.

1.3.

“Change of Control Event” means the occurrence of any one of the events set out
in paragraphs 1.3.1 to 1.3.3 below:

 

1.3.1.

the acquisition, other than from the Corporation, by any individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act)
of beneficial ownership of 30% or more of either the then outstanding shares of
common stock of the Corporation or the

 



 


--------------------------------------------------------------------------------



- 2 -

 

combined voting power of the then outstanding voting securities of the
Corporation entitled to vote generally in the election of directors,

 

1.3.2.

the approval by the stockholders of the Corporation of a reorganization, merger
or consolidation of the Corporation in which the individuals and entities who
were the respective beneficial owners of the common stock and voting securities
of the Corporation immediately prior to such reorganization, merger or
consolidation do not, following such reorganization, merger or consolidation,
beneficially own, directly or indirectly, more than 50% of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such
reorganization, merger or consolidation, or

 

1.3.3.

a liquidation or dissolution of the Corporation or of the sale or other
disposition of all or substantially all of the assets of the Corporation.

In the case of the occurrence of any of the events set forth in this Section
1.3, a Change of Control Event shall be deemed to occur immediately prior to the
occurrence of any such events. An event shall not constitute a Change of Control
Event if its sole purpose is to change the jurisdiction of the Corporation’s
organization or to create a holding Corporation, partnership or trust that will
be owned in substantially the same proportions by the persons who held the
Corporation’s securities immediately before such event. Additionally, a Change
of Control Event will not be deemed to have occurred, with respect to the
Executive, if the Executive is part of a purchasing group that consummates the
Change of Control Event.

1.4.

Common shares” means the common shares, without par value of the Corporation.

1.5.

“Confidential Information” means information, whether or not originated by the
Executive, that relates to the business or affairs of the Corporation, its
affiliates, clients or suppliers and is confidential or proprietary to, about or
created by the Executive, its affiliates, clients, or suppliers. Confidential
Information includes, but is not limited to, the following types of confidential
information and other proprietary information of a similar nature (whether or
not reduced to writing or designated or marked as confidential):

 

1.5.1.

work product resulting from or related to work or projects performed for or to
be performed for the Corporation or its affiliates, including but not limited
to, the methods, processes, procedures, analysis, techniques and audits used in
connection therewith;

 

1.5.2.

computer software of any type or form and in any stage of actual or anticipated
development, including but not limited to, programs and

 



 


--------------------------------------------------------------------------------



- 3 -

 

program modules, routines and subroutines, procedures, algorithms, design
concepts, design specifications (design notes, annotations, documentation,
flowcharts, coding sheets, and the like), source code, object code and load
modules, programming, program patches and system designs;

 

1.5.3.

internal Corporation personnel and financial information, vendor names and other
vendor information, purchasing and internal cost information, internal services
and operational manuals, and the manner and method of conducting the
Corporation’s business;

 

1.5.4.

marketing and development plans, price and cost data, price and fee amounts,
pricing and billing policies, quoting procedures, marketing techniques and
methods of obtaining business, forecasts and forecast assumptions and volumes,
current and prospective client lists, and future plans and potential strategies
of the Corporation that have been or are being discussed; and

 

1.5.5.

all information that becomes known to the Executive as a result of his
employment or engagement as a consultant with the Corporation hat the Executive,
acting reasonably, believes is confidential information or that the Corporation
takes measures to protect.

Confidential Information does not include:

 

1.5.6.

the general skills and experience gained during the Executive’s employment or
engagement with the Corporation that the Executive could reasonably have been
expected to acquire in similar employment or engagements with other companies;

 

1.5.7.

information publicly known without breach of this Agreement or similar
agreements; or

 

1.5.8.

information, the disclosure of which is required to be made by any law,
regulation or governmental authority (to the extent of the requirement),
provided that before disclosure is made, notice of the requirement is provided
to the Corporation, and to the extent of the requirements (to the extend
reasonable possible in the circumstances), the Corporation is afforded an
opportunity to dispute the requirement.

1.6.

“Consulting Effective Date” means November 9, 2007.

1.7.

“Consulting Fee” means the sum of US $200 per hour, subject to the following
maximum amounts:

 

1.7.1.

US $1,500 per day; and

 

1.7.2.

US $30,000 per calendar month,

 

 



 


--------------------------------------------------------------------------------



- 4 -

 

 

regardless of the number of hours worked in any day or calendar month.

1.8.

“Consulting Services” means the services described in Schedule “A” to this
Agreement.

1.9.

“Consulting Termination Date” means the earlier of:

 

1.9.1.

the date of termination pursuant to paragraph 2.3.2 herein; or

 

1.9.2.

the Employment Effective Date.

1.10.

“Directors” means the Directors of the Corporation, and “Director” means any one
of them;

1.11.

“Disability Termination” means a termination by the Corporation due to a Total
Permanent Disability.

1.12.

“Employment Conditions” means the date upon the Corporation has raised no less
than $5 million in gross proceeds from the Financing.

1.13.

“Employment Effective Date” means the date upon which the Employment Conditions
have been completed.

1.14.

“Employment Services” means those services described in paragraph 3.1 herein.

1.15.

“Employment Termination Date” means the date of termination of the Executive’s
employment with the Corporation and is the earliest of:

 

1.15.1.

the expiry of the term of the Executive’s employment under this Agreement;

 

1.15.2.

the effective date of any resignation by the Executive; or

 

1.15.3.

the effective date of any termination by the Corporation of the Executive,
whether with or without Just Cause.

1.16.

“Escrow Agreement” means the agreement appended hereto as Schedule “B”.

1.17.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

1.18.

“Executive’s Stock Options” means those options to purchase one million five
hundred thousand (1,500,0000) Common Shares granted under the Stock Option Plan
as described at paragraph 3.7.2 herein and the Stock Option Agreement.

1.19.

“Financing” means the raising of at least US $5 million by way of equities, debt
or mezzanine debt prior to the Employment Effective Date.

1.20.

“Just Cause” includes, but is not limited to:

 



 


--------------------------------------------------------------------------------



- 5 -

 

 

 

1.20.1.

the Executive’s failure to properly discharge his lawful duties, or any material
breach or non-observance by the Executive of any material provision of this
Agreement;

 

1.20.2.

the Executive’s conviction for any crime respecting the property of the
Corporation, or the Executive’s personal honesty;

 

1.20.3.

any breach by the Executive of his obligations under the Corporation’s code of
conduct or any policies or procedures adopted by the Corporation from time to
time, and disseminated to employees in accordance with the Corporation’s normal
practice, provided that such conduct would amount to just cause as a matter of
common law;

 

1.20.4.

any breach by the Executive of the fiduciary duties normally owed by a President
and Chief Executive Officer of a Corporation including the duty to avoid
conflicts of interest, and to act honestly and in good faith with a view to the
best interests of the Corporation; or

 

1.20.5.

any other material breach of this Agreement by the Executive.

1.21.

“Material Acquisition” means the acquisition of any property or the securing
financing of at least US $3 million net to the Corporation but excludes the
Financing.

1.22.

“Stock Option Agreement” means the agreement appended hereto as Schedule “C”.

1.23.

“Stock Option Plan” means the 2007 Stock Option Plan adopted by the Corporation.

1.24.

“Total Permanent Disability” means the inability of the Executive substantially
to perform his duties under this Agreement for a continuous period of more than
four (4) months. Such disability shall be determined by the Executive’s
attending physician, acting reasonably, and if the Corporation disagrees with
the determination of such physician, the Corporation shall have the sole right
to employ a physician of its choosing to examine the Executive and make an
independent determination of whether the Executive is, in fact, totally and
permanently disabled.

B.

TERMS AND CONDITIONS OF CONSULTING SERVICES

2.1

Services to be Provided.

 

2.1.1.

Effective the Consulting Effective Date, and subject to the terms of this
Agreement, the Corporation agrees to retain the Executive and the Executive
agrees to provide the Consulting Services to the Corporation.

 



 


--------------------------------------------------------------------------------



- 6 -

 

 

 

2.1.2.

As part of the Consulting Services, the Executive shall act as the President of
the Corporation.

 

2.1.3.

The Executive will provide the Consulting Services on days requested by the
Corporation, and as agreed to by the Executive.

 

2.1.4.

The Executive will report directly to the Board and will keep the Corporation
informed of all matters concerning the Consulting Services as requested by the
Corporation from time to time.

2.2.

Remuneration and Expenses.

 

2.2.1.

Cash Compensation

 

2.2.1.1.

During the currency of the Consulting Services under this Agreement, the
Corporation will pay the Executive the Consulting Fee.

 

2.2.1.2.

The Consulting Fee will be payable within 7 days of the end of each month upon
receipt of an invoice by the Corporation.

 

2.2.2.

Equity Compensation – Stock Options.

 

2.2.2.1.

Subject to compliance with all applicable laws and the rules of any quotation
systems or stock exchange, then applicable, on or within 14 days of the
Consulting Effective Date, the Corporation will issue to the Executive the
Executive Stock Options, exercisable at a price of $____________ per share for a
term of five years from the Consulting Effective Date. The Executive Stock
Options shall be held in escrow in accordance with the terms of the Escrow
Agreement.

 

2.2.2.2.

Subject to paragraphs 3.8.2.3, 3.8.4.3 and 3.8.5.3 herein, the Executive Stock
Options may only be exercised by the Executive only:

 

(a)

if he is appointed as both a director and employee of the Corporation; and

 

(b)

as long as he is both a director and employee of the Corporation.

If the Executive is not appointed as both a director and employee of the
Corporation pursuant to this Agreement or this Agreement is terminated pursuant
to paragraphs 2.3.1 or 2.3.2 herein, the Executive Stock Options become null and
void and cannot be exercised by the Executive.

 



 


--------------------------------------------------------------------------------



- 7 -

 

 

 

2.2.2.3.

Subject to paragraph 2.2.2.2. herein, the Executive Stock Options will be
released to the Executive in equal annual instalments over a 3-year period with
the first one-third (1/3) of the Executive Stock Options released on the date
which is one (1) year after the Consulting Effective Date. Notwithstanding the
foregoing but subject to paragraph 2.2.2.2, all Executive’s Options will vest on
the occurrence of a Change in Control.

 

2.2.2.4.

The Executive is solely responsible for determining, paying for and satisfying
any tax liabilities arising out of the issuance and release of the Executive
Stock Options.

 

2.2.2.5.

The terms regarding stock options:

 

(a)

shall be documented in a formal option agreement between the Corporation and the
Executive in the form appended as Schedule “B” to be executed simultaneously
with this Agreement; and

 

(b)

are subject to the terms of the Stock Option Plan.

 

2.2.3.

Expenses

 

2.2.3.1.

The Executive will be responsible for all costs associated with the performance
of the Consulting Services, except as noted in paragraph 2.2.3.2 below.

 

2.2.3.2.

The Executive will be reimbursed by the Corporation for all reasonable out of
pocket documented expenses incurred by the Executive actually, necessarily and
property incurred the Executive in the course of providing the Consulting
Services. Without limiting the generality of the foregoing, the Executive will
be reimbursed for mileage at a rate of US $0.75 per mile.

2.3.

Term and Termination.

 

2.3.1.

This Agreement with respect to the Consulting Services will commence on the
Consulting Effective Date, and, subject to paragraph 2.3.3, will terminate at
the Consulting Termination Date.

 

2.3.2.

In the event that the Corporation is unable to secure the Financing within 120
days of the effective date of this Agreement, either party may terminate this
Agreement on 3 months’ written notice to the other party.

 

2.3.3.

Upon termination of this Agreement with respect to the Consulting Services for
any reason other than the retainer of the Executive to perform Employment
Services, the Executive shall, upon receipt of all

 



 


--------------------------------------------------------------------------------



- 8 -

 

sums due and owing promptly, deliver the following in accordance with the
directions of the Corporation:

 

2.3.3.1.

a final accounting, reflecting the balance of expenses incurred on behalf of the
Corporation as of the date of termination;

 

2.3.3.2.

all documents pertaining to the Corporation or this Agreement with respect to
Consulting Services, including but not limited to all books of account,
correspondence and contracts; and

 

2.3.3.3.

all equipment, and any other property belonging to the Corporation.

2.4.

Independent Contractor Relationship.

 

2.4.1.

It is expressly agreed that the Executive is acting as an independent contractor
in performing the Consulting Services under this Agreement, and the Executive
does not have any right to make contracts or other legal commitments or
obligation for the Corporation without first obtaining the written approval of
the Board.

 

2.4.2.

The Executive need only devote such portion of the Executive’s time as is
necessary to complete the Consulting Services. The Executive is not precluded
from acting in any other capacity for any other person, firm or Corporation
provided that it does not conflict with the Executive’s duties to the
Corporation as set out in this Agreement.

 

2.4.3.

The Corporation will not pay any contribution to any pension plan, employment
insurance, or federal and state withholding taxes, nor provide any other
contributions or benefits, or similar amounts under federal or state laws of the
United States of America, which might be expected in an employer-employee
relationship.

 

2.4.4.

While providing the Consulting Services, the Executive is responsible for
maintaining any liability insurance in respect of such services.

 

2.4.5.

The Executive is solely responsible for the Executive’s registration and payment
of assessments for coverage with workers compensation or similar requirements
under federal or state laws of the United States of America. If requested by the
Corporation, the Executive will provide proof of coverage.

 

2.4.6.

The Executive represents and warrants that the Executive has the right to
perform the Services required under this Agreement without violation of
obligations to others and that all advice, information, and documents given by
the Executive to the Corporation under this

 



 


--------------------------------------------------------------------------------



- 9 -

 

Agreement may be used fully and freely by the Corporation, unless otherwise so
designated orally or in writing by the Executive at the time of communication of
such information (e.g. information shared with the Executive in a confidential
manner or on a non-attribution basis).

2.5.

Indemnification by Executive.

 

2.5.1.

The Executive agrees to indemnify the Corporation from all losses, claims,
actions, damages, charges, taxes, penalties, assessments or demands (including
reasonable legal fees and expenses) which may be made by any federal or state
authorities requiring the Corporation to pay an amount under the applicable
statutes and regulations in relation to any Consulting Services provided to the
Corporation pursuant to this Agreement, under federal or state laws in the
United States of America. This paragraph will survive termination of this
Agreement. The Executive further agrees to indemnify the Corporation from all
losses, claims, actions, damages, assessments or demands (including reasonable
legal fees and expenses) which result from the Executive’s wilfully or grossly
negligent acts or omissions during the period between the Consulting Effective
Date and the Consulting Termination Date.

C.

Terms and Conditions of Employment SERVICES

3.1

Employment.

 

3.1.1.

Upon the fulfilment of the Employment Conditions, the Corporation agrees to
employ the Executive from the Employment Effective Date until the Employment
Termination Date, as the President of the Corporation, and in such other related
senior capacity as the Board may from time to time reasonably required.

 

3.1.2.

The Executive agrees to perform such duties and responsibilities as may be
reasonably required of President of a publicly-traded corporation of a similar
size and gross revenues.

 

3.1.3.

The Executive shall report to the Board and shall have such authority as the
Board may from time to time delegate to the Executive.

 

3.1.4.

The Executive shall always act in accordance with any reasonable decision of and
obey and carry out all lawful and reasonable orders given to him by the Board.

 

3.2.

Directorship.

 

3.2.1.

The Corporation will use its best efforts to ensure that the Executive is
appointed as a director of the Corporation on or before the

 



 


--------------------------------------------------------------------------------



- 10 -

 

Employment Effective Date, and that the Executive is elected as a director of
the Corporation as soon as reasonably practicable thereafter.

3.3.

Location. The Executive’s employment will be based in Houston, Texas. The
Executive understands that he will be required to travel regularly in order to
fulfil his duties as President of the Corporation.

3.4.

Faithful Service. The Executive will diligently and faithfully devote his best
efforts on behalf of and to advance the Corporation’s interests.

3.5.

Time and Energy. Unless prevented by ill health, or physical or mental
disability or impairment, the Executive shall, during the term of employment,
devote his full working time, care and attention to the business of the
Corporation in order to properly discharge his duties hereunder and will not,
without the prior written consent of the Corporation, engage in any other
business, profession or occupation.

3.6.

Fiduciary Role. The Executive acknowledges that the President is a fiduciary of
the Corporation and he agrees to serve the Corporation in a manner which is
consistent with the fiduciary duties owed by a President and Director to the
Corporation. Without limiting the generality of the foregoing, the Executive
shall observe the highest standards of loyalty, good faith, and avoidance of
conflicts of duty and self-interest.

3.7.

Compensation. During the term of employment under this Agreement, and any
extension thereof, the Corporation shall pay and provide the Executive
compensation on terms described below:

 

3.7.1.

Cash Compensation.

 

3.7.1.1.

As compensation for his services to the Corporation, the Executive shall receive
the Base Salary, as amended in accordance with paragraph 3.7.1.2 herein.

 

3.7.1.2.

During the term of employment under this Agreement, the Board shall review the
Base Salary annually in light of the Executive’s performance and to ensure that
such amounts are competitive with amounts paid to similarly situated Executives
of companies comparable to the Corporation and shall increase such amounts as
the Board may approve.

 

3.7.1.3.

The Base Salary shall be payable in semi-monthly instalments, subject to all tax
withholding, statutory and other deductions.

 

3.7.2.

Incentive Bonuses. The Corporation shall pay the Executive the Incentive Bonuses
in accordance with the following terms:

 



 


--------------------------------------------------------------------------------



- 11 -

 

 

 

3.7.2.1.

a maximum of two bonus payments of US $30,000 each, less any applicable
statutory deductions, upon the successful closing of a Material Acquisition or
the completion of a new well on a prospect outside the current North Louisiana
Cotton Valley project; and

 

3.7.2.2.

at the first anniversary of the Employment Effective Date, a bonus of up to US
$60,000, less any applicable statutory deductions, to awarded solely at the
discretion of the Board (with the Executive abstaining from deliberations and
voting on the decision) if the Board is satisfied with the progress made by the
Executive and the Corporation.

 

3.7.3.

Employee Benefits.

 

3.7.3.1.

The Executive shall, to the extent eligible, be entitled to participate in all
of the Corporation’s benefit, welfare and retirement plans and programs,
provided by the Corporation to its senior officers in accordance with the terms
thereof as they may be in effect from time to time.

 

3.7.3.2.

Without limiting the generality of paragraph 3.7.4.1, the Corporation will
reimburse the Executive for the COBRA fees paid by the Executive on the health
insurance policy, under which the Executive and his immediate family members are
beneficiaries, presently maintained by the Executive and as listed in Schedule
“D” hereto.

 

3.7.3.3.

Business and Entertainment Expenses. Upon submission of appropriate
documentation in accordance with its policies in effect from time to time, the
Corporation shall pay or reimburse the Executive for all reasonable business
expenses which the Executive actually, necessarily and properly incurs in the
performance of his normal employment duties under this Agreement, including, but
not limited to, expenses related to travel, accommodation and communication in
performing his employment duties.

 

3.7.3.4.

Vacation. The Executive shall be entitled to paid time off in accordance with
the standard written policies of the Corporation with respect to its senior
officers, but in no event, not less than 25 days per calendar year not
including, and in addition to, weekends and statutory holidays. For partial
years of employment, the Executive shall be entitled to a pro-rated number of
vacation days.

 



 


--------------------------------------------------------------------------------



- 12 -

 

 

3.8.  Term and Termination of Employment.

 

3.8.1.

Term.

 

3.8.1.1.

The Executive will commence his employment with the Corporation on the
Employment Effective Date for a one (1) year term.

 

3.8.1.2.

The term of this Agreement may be renewed by the Corporation for subsequent
terms of one (1) year if the Corporation delivers to the Executive notice in
writing of its intention to renew no later than 3 months prior to the last day
of the then current term.

 

3.8.2.

Death or Disability.

 

3.8.2.1.

Subject to the obligations of the Corporation to comply with its obligations, if
any, under applicable human rights or similar legislation to accommodate the
Executive’s Total Permanent Disability, the Corporation may terminate the
Executive’s employment in the event of a Total Permanent Disability.

 

3.8.2.2.

The Executive’s employment shall automatically terminate on the Executive’s
death.

 

3.8.2.3.

In the event the Executive’s employment with the Corporation terminates during
the Term by reason of the Executive’s death or as a result of a Disability
Termination, then upon and immediately effective on the Date of Termination:

 

(a)

the Executive’s Stock Options and any other stock options granted to the
Executive which have not vested shall vest immediately and be immediately
exercisable subject to the terms of the applicable Stock Option Agreement; and

 

(c)

the Corporation shall promptly pay and provide the Corporation (or in the event
of the Executive’s death, the Executive’s estate):

 

(i)

any unpaid Base Salary through the Employment Termination Date, and

 

(ii)

reimbursement for any unreimbursed expenses incurred through to the Employment
Termination Date.

 

 


--------------------------------------------------------------------------------



- 13 -

 



 

3.8.3.      Termination for Just Cause.

 

3.8.3.1.

The Corporation may terminate the Executive’s employment for Just Cause by
giving the Executive written notice of termination.

 

3.8.3.2.

In the event that the Executive’s employment with the Corporation is terminated
by the Corporation for Just Cause, the Executive shall not be entitled to

 

(a)

any additional payments or benefits hereunder, other than for amounts due and
owing up to the Employment Termination Date; or

 

(b)

exercise any unexercised Stock Options, whether released or not.

 

3.8.4.

Termination Other than for Just Cause.

 

3.8.4.1.

The Corporation may terminate the Executive’s employment at any time after the
Employment Effective Date for other than Just Cause.

 

3.8.4.2.

If the Executive’s employment with the Corporation is terminated by the
Corporation other than for Just Cause, and subject to paragraph 3.8.5., the
Corporation delivers notice of termination to the Executive, then the
Corporation shall pay the Executive a lump sum amount equal to six (6) months of
the Base Salary and,

 

(a)

in the event the Corporation is continuing to reimburse the Executive for his
COBRA fees, pay the Executive a lump sum equal to the fees for six (6) months;
or

 

(b)

if the Corporation is providing benefits pursuant to paragraph 3.7.3, at the
Corporation’s sole discretion:

 

(i)

continue to provide the Executive with the benefits provided under paragraph
3.7.3 for six (6) months from the date of termination of the Executive’s
employment; or

 

(ii)

paying the Executive a lump sum equal to the cost of providing the Executive
such benefits for six (6) months.

 

3.8.4.3.

If the Executive is terminated by the Corporation other than for Just Cause
within the first year of the Employment Effective Date, one third (1/3) of the
Stock Options shall be immediately released and the Executive shall have three
(3) months from

 



 


--------------------------------------------------------------------------------



- 14 -

 

the date on which notice of termination is delivered to the Executive to
exercise those of the Executive’s options which have released, failing which
such Executive’s Options will terminate. Any Stock Options which are not
released pursuant to this paragraph 3.8.4.3 shall be immediately voided.

 

3.8.5.

Termination on Change of Control.

 

3.8.5.1.

The Executive may immediately terminate his employment with the Corporation at
any time within 60 days after a Change of Control Event if, after the Change of
Control Event there is any material change, reduction or diminution (except
temporarily during any period of physical or mental incapacity or Disability of
the Executive) in the Executive’s titles, status or positions, authority, duties
or responsibilities with the Corporation.

 

3.8.5.2.

If the Executive’s Employment with the Corporation is voluntarily terminated in
accordance with paragraph 3.8.5.1 or terminated without good cause within three
(3) months of a Change in Control Even, then the Corporation shall pay the
Executive an amount equal to the sum of the Base Salary, which amount is payable
within 30 days of the Date of Termination.

 

3.8.5.3.

In the event of a Change in Control Event, the Executive Stock Options and any
other equity awards which have not been released shall be released immediately
and be immediately exercisable subject to the terms of the Stock Option
Agreement, the Stock Option Plan or any other agreement governing such other
equity awards.

 

3.8.6.

Without Good Reason

The Executive may terminate his employment at any time without good reason by
providing three (3) months’ written notice to the Corporation. In the event that
the Executive’s employment with the Corporation is terminated during the term of
this Agreement by the Executive without good reason, the Executive shall not be
entitled to any additional payments or benefits hereunder, other than any
amounts due and owing as of the termination date.

 

3.8.7.

Resignation of Positions.

The Executive agrees that after termination of his employment with the
Corporation for any reason he will tender his resignation from any position he
may hold as an officer, director, trustee, member employee or agent of the
Corporation or as an officer, director, trustee, member,

 



 


--------------------------------------------------------------------------------



- 15 -

 

employee or agent of any of its affiliated or associated companies if so
requested by the Board.

 

3.8.8.

Fair and Reasonable Provisions

The Corporation and Executive acknowledge and agree that the provisions of
Section 3.8 of this Agreement regarding further payments of the Base Salary, and
the release of the Executive Stock Options and other option or equity grants,
constitute fair and reasonable provisions for the consequences of such
termination, do not constitute a penalty, and such payments and benefits shall
not be limited or reduced by amounts the Executive might earn or be able to earn
from any other employment or ventures during the remainder of the agreed term of
this Agreement.

3.9.

General Provisions regarding Employment Services

 

3.9.1.

Indemnification. Except in the case of gross negligence or wilful misconduct,
the Corporation hereby covenants and agrees that, if the Executive is made a
party, or is threatened to be made a party, to any action, suit or proceeding,
whether civil, criminal, administrative or investigative of any nature
whatsoever (a “Proceeding”) by reason of, or as a result of, the fact that he is
or was a Director, officer or employee of the Corporation or is or was serving
at the request of the Corporation as a trustee, director, officer, member,
employee or agent of another Corporation, partnership, joint venture, trust or
other enterprise, including service with respect to employee benefit plans, the
Executive shall be indemnified and held harmless by the Corporation to the
fullest extent legally permitted or authorized by the Corporation’s constating
documents or, if greater, by applicable federal, state or provincial
legislation, against all costs, expenses, liability and losses of any nature
whatsoever (including, without limitation, attorney’s fees, judgments, fines,
interest, taxes or penalties and amounts paid or to be paid in settlement)
reasonably incurred or suffered by the Executive in connection therewith
(collectively the “Indemnification Amounts”), and such indemnification shall
continue as to the Executive even if he has ceased to be a Director, officer,
member, employee or agent of the Corporation and shall inure to the benefit of
the Executive the Indemnification Amounts incurred, or reasonably estimated to
be incurred, by him immediately upon receipt by the Corporation of a written
request for such advance.

 

3.9.2.

Liability Insurance. The Corporation shall use its best efforts to obtain third
party liability insurance for the Executive (including directors and officers
liability insurance in amount to be determined in conjunction with the
Corporation’s insurance broker) for insuring the Executive for any claims
arising from the negligent acts or omissions of

 



 


--------------------------------------------------------------------------------



- 16 -

 

the Executive or the Corporation during the period the Executive was employed by
the Corporation.

 

3.9.3.

Beneficiaries. The Executive shall be entitled, to the extent permitted under
any applicable law, to select and change a beneficiary or beneficiaries to
receive any compensation or benefit payable hereunder following the Executive’s
death by giving the Corporation written notice thereof. In the event of the
Executive’s death or a judicial determination of his incompetence, reference in
this Agreement to the Executive shall be deemed, where appropriate, to refer to
his beneficiary, estate or other legal representative.

D.

GENERAL PROVISIONS REGARDING CONSULTING SERVICES AND EMPLOYMENT SERVICES

4.1

Assignability.

 

4.1.1.

This Agreement shall be binding upon and enure to the benefit of the parties
hereto and their respective successors, heirs (in the case of the Executive) and
permitted assigns. No rights or obligations of the Executive under this
Agreement may be assigned or transferred by the Executive other than:

 

4.1.1.1.

his rights to compensation and benefits, in whole or in part, which may be
transferred by the Executive to

 

(a)

a corporation owned or controlled by the Executive or members of the Executive’s
family,

 

(b)

a trust, the beneficiaries of which are the Executive or members of the
Executive’s family, or

 

(c)

a charity, a foundation or trust established for charitable purposes, or which
may be transferred by the Executive’s will or the operation of law; or

 

4.1.1.2.

to a corporation through which the Executive shall provide the services required
of him hereunder.

 

4.1.2.

In the event that the Corporation amalgamates with another Corporation or
changes its name, this Agreement will continue in full force and effect between
the Executive and the newly amalgamated or named Corporation.

4.2.

Authorization. The Corporation represents and warrants that it is fully
authorized and empowered to enter into this Agreement and perform its
obligations hereunder, and that performance of this Agreement will not violate
any agreement between the Corporation and any other person, firm or

 



 


--------------------------------------------------------------------------------



- 17 -

 

organization nor breach any provisions of its constating documents or governing
legislation.

4.3.

Confidential Information

 

4.3.1.

No Conflicting Obligations

 

4.3.1.1.

The Executive warrants to the Corporation that

 

(a)

the performance of his duties as a consultant or as an employee of the
Corporation will not breach any agreement or other obligation to keep
confidential the proprietary information of any other party; and

 

(b)

he is not bound by any agreement with obligation to any other party that
conflicts with his obligations as a consultant or as an employee of the
Corporation or that may affect the Corporation’s interest in the Developments.

 

4.3.1.2.

The Executive will not, in the performance of the Executive’s duties as a
consultant or as an employee of the Corporation:

 

(a)

improperly bring to the Corporation or use any trade secrets, confidential
information or other proprietary information of any other party; or

 

(b)

knowingly infringe the intellectual property rights of any other party.

 

4.3.2.

Non-Solicitation. The Executive agrees that, for a two year period following the
Consulting Termination Date or Employment Termination Date, whichever is later,
for any reason whatsoever, he shall not, without the consent of the Board by
resolution, engage in any solicitation of clients, customers or any individuals
or firms with respect to which the Corporation had dealings (and whether or not
any contractual arrangements have been concluded as between the Corporation and
any such individuals or firms) which might benefit any competitor of the
Corporation.

 

4.3.3.

Confidential Information.

 

4.3.3.1.

All Confidential Information, whether it is developed by the Executive during
his retainer as a consultant or as an employee or by others employed or engaged
by or associated with the Corporation or its affiliates or clients, is the
exclusive and confidential property of the Corporation or its affiliates or
clients, as the case may be, and will at all times be regarded, treated and
protected as such, as provided in this Agreement.

 



 


--------------------------------------------------------------------------------



- 18 -

 

 

 

4.3.3.2.

As a consequence of the acquisition of Confidential Information, the Executive
will occupy a position of trust and confidence with respect to the affairs and
business of the Corporation and its affiliates and clients. In view of the
foregoing, it is reasonable and necessary for the Executive to make the
following covenants regarding the Executive’s conduct during and subsequent to
the Executive’s retainer as a consultant or employment by the Corporation:

 

(a)

At all times during and subsequent to the Executive’s retainer as a consultant
or employment with the Corporation, the Executive will not disclose Confidential
Information to any person (other than as necessary in carrying out the
Executive’s duties on behalf of the Corporation) without first obtaining the
Corporation’s consent, and the Executive will take all reasonable precautions to
prevent inadvertent disclosure of any Confidential Information. This prohibition
includes, but is not limited to, disclosing or confirming the fact that any
similarity exists between the Confidential Information and any other
information.

 

(b)

At all times during and subsequent to the Executive’s retainer as a consultant
or employment with the Corporation, the Executive will not use, copy, transfer
or destroy and Confidential Information (other than as necessary in carrying out
the Executive’s duties on behalf of the Corporation) without first obtaining the
Corporation’s consent and the Executive will take all reasonable precautions to
prevent inadvertent use, copying, transfer or destruction of any Confidential
Information. This prohibition includes, but is not limited to, licensing or
otherwise exploiting, directly or indirectly, any products or services that
embody or are derived from Confidential Information or exercising judgment or
performing analysis based upon knowledge of Confidential Information.

 

(c)

Within two (2) business days after the termination of the Executive’s retainer
as a consultant or employment for any reason, the Executive will promptly
deliver to the Corporation all property of or belonging to or administered by
the Corporation including without limitation all Confidential Information that
is embodied in any form, whether in hard copy or on electronic media, and that
is within the Executive’s possession or under the Executive’s control.

 

4.3.3.3.

Consent to Enforcement. The Executive confirms that all restrictions in Section
4.3, are reasonable and valid and any defences to the strict enforcement thereof
by the Corporation

 



 


--------------------------------------------------------------------------------



- 19 -

 

are waived by the Executive. Without limiting the generality of the foregoing,
the Executive hereby consents to an injunction being granted by a court of
competent jurisdiction in the event that the Executive is in breach of any of
the provisions stipulated in Section 4.3. The Executive hereby expressly
acknowledges and agrees that injunctive relief is an appropriate and fair remedy
in the event of a breach of any of the said provisions.

 

4.3.3.4.

The Executive’s obligations under each of Section 4.3 are to remain in effect in
accordance with each of their terms and will exist and continue in full force
and effect despite any breach or repudiation, or alleged breach or repudiation,
or termination of this Agreement or the Executive’s wrongful dismissal by the
Corporation.

4.4.

Entire Agreement. This Agreement contains the entire understanding and agreement
between the parties concerning the subject matter hereof and supersedes all
prior agreements, understandings, discussions, negotiations and undertakings,
whether written or oral, between the parties with respect thereto.

4.5.

Amendment or Waiver.

 

4.5.1.

Save and except for any increases to the salary, benefits, options or other
compensation payable to the Executive or changes to matters dealt with or
referred to in the Schedules, no provision in this Agreement may be amended
unless such amendment is agreed to in writing and signed by the Executive and an
authorized officer of the Corporation.

 

4.5.2.

No waiver by either party hereto of any breach by the other party hereto of any
condition or provision contained in this Agreement to be performed by such other
party shall be deemed a waiver of a similar or dissimilar condition or provision
at the same or any prior or subsequent time. Any waiver must be in writing and
signed by the Executive or an authorized officer of the Corporation, as the case
may be.

4.6.

Compliance with Policies and Laws. The Executive agrees to abide by all the
Corporation’s policies and procedures, including without limitation, the
Corporation’s code of conduct. The Executive also agrees to abide by all laws
applicable to the Corporation, in each jurisdiction that it does business,
including without limitation securities and regulations governing publicly
traded companies.

4.7.

Governing Law and Venue. This Agreement has been executed and delivered in the
State of Texas and its interpretation, validity and performance shall be
exclusively construed and enforced in accordance with the laws of such State.

 



 


--------------------------------------------------------------------------------



- 20 -

 

 

4.8.

Notices. Any notice required or permitted to be given under this Agreement shall
be in writing, sent by registered or certified mail, postage prepaid, or
personally delivered to the following addresses:

 

(a)

in the case of the Corporation:

SOUTHERN STAR ENERGY INC.

307 – 1178 Hamilton Street

Vancouver, BC V6B 2S2

 

(b)

in the case of the Executive:

WILLIAM DAVID GIBBS

18491 Linda’s Place

Montgomery, Texas 77316

or to such other address as parties hereto may specify, in writing, from time to
time. Notices shall be effective upon actual receipt.

4.9.

Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

4.10.

Currency. Unless otherwise specified herein, all references to dollar or dollars
are references to United States dollars.

4.11.

Further Assurances. Each of the Executive and the Corporation will do, execute
and deliver, or will cause to be done, executed and delivered, all such further
acts, documents and things as the Executive or the Corporation may require for
the purposes of giving effect to this Agreement.

 



 


--------------------------------------------------------------------------------



- 21 -

 

 

 

4.12.

Counterparts/Facsimile Execution. This Agreement may be executed in several
parts in the same form and such parts as so executed shall together constitute
one original document, and such parts, if more than one, shall be read together
and construed as if all the signing parties had executed one copy of the said
Agreement.

INTENDING TO BE LEGALLY BOUND, the parties have executed this Agreement as of
the date first above written above.

SOUTHERN STAR ENERGY INC.

 

Per:

/s/ Eric Boehnke

 

Authorized Signatory

 

 

EXECUTED by DAVID GIBBS in the presence of:

                                                                 
Signature
                                                                 
Print Name
                                                                 
Address
                                                                 

                                                                 
Occupation

)
)
)
)
)
)
)
)
)
)
)
)
)






/s/ William David Gibbs
WILLIAM DAVID GIBBS

 

 



 


--------------------------------------------------------------------------------



- 22 -

 

 

Schedule “A”

Consulting Services

 



 


--------------------------------------------------------------------------------



- 23 -

 

 

Schedule “B”

Escrow Agreement

 

 



 


--------------------------------------------------------------------------------



- 24 -

 

 

Schedule “C”

Stock Option Agreement

 

 



 


--------------------------------------------------------------------------------



- 25 -

 

 

Schedule “D”

Executive’s Health Insurance Plan

Provider

Subscriber #

Group Number

Dental Number

United Healthcare

841004961

701648

204475

 

 

 

CW1540020.1

 

 

 